Citation Nr: 1004235	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left hand and 
wrist disorder.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the Veteran's service-
connected osteoarthritis of L5-S1.

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the Veteran's service-
connected osteoarthritis of L5-S1.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for aphthous ulcers.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The Veteran appeared for a Travel 
Board hearing in July 2009.

The Veteran's claim concerning aphthous ulcers was previously 
denied in two rating decisions, and the RO indicated in the 
appealed June 2007 rating decision that the claim was 
considered reopened.  The Board, however, has a legal duty to 
address the "new and material evidence" requirement of 
38 C.F.R. § 3.156(a) (2009) regardless of the actions of the 
RO and has recharacterized the issue accordingly.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown,  4 Vet. App. 239, 244 
(1993).

The Veteran's Notice of Disagreement and Statement of the 
Case also included thirteen additional issues.  In his 
January 2008 Substantive Appeal, however, he limited this 
appeal to the four issues listed on the title page.

During his July 2009 hearing, the Veteran raised the 
possibility that his claimed hip pain could be the result of 
his degenerative disc disease in the back, and he described 
pain that was radiating in nature.  The Veteran thus appears 
to have raised the issue of entitlement to separate ratings 
for bilateral lower extremity radiculopathy as secondary to 
his service-connected osteoarthritis of L5-S1, and the Board 
accordingly refers this issue back to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The claims file contains a notice of a favorable Social 
Security Administration (SSA) disability benefits decision, 
dated in July 2007, but the record does not reflect that 
efforts have been made to obtain corresponding medical 
records.  While the decision specifically references only 
psychiatric disorders, it also contains a reference to a 
"State agency medical opinion" and "examiners" in 
conjunction with that opinion.  It is unclear whether such an 
"opinion," as well as any other associated medical 
evidence, would contain findings pertinent to the claims on 
appeal.  Efforts to obtain SSA records are accordingly 
required, pursuant to 38 C.F.R. § 3.159(c)(2) (2009).  See 
also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty 
to assist includes obtaining SSA records when a veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  

Moreover, the Board finds that a VA examination in 
conjunction with the claim for service connection for a left 
hand and wrist disorder is "necessary" in this case.  
Service medical records indicate tingling in the left upper 
extremity following a motor vehicle accident in August 1998, 
as well as a notation that the Veteran was being followed for 
carpal tunnel syndrome of both wrists in October 2001.  VA 
treatment records indicate that the Veteran was issued a left 
wrist splint for questionable carpal tunnel syndrome in 
December 2005, and he has been seen on multiple occasions for 
left hand pain.  An examination is thus needed to ascertain 
whether any current and chronic disorder of the left hand and 
wrist is etiologically related to service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical evidence and documentation 
associated with the July 2007 grant of 
SSA disability benefits should be 
requested.  All records received from SSA 
must be added to the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect must be included in the claims 
file.

2.  The Veteran should be afforded a VA 
neurological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed left 
hand and wrist disorder.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
left hand and wrist disorder.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any currently 
diagnosed disorder is etiologically 
related to the Veteran's period of active 
service, including his in-service 
treatment of the left upper extremity.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

